Citation Nr: 0930829	
Decision Date: 08/18/09    Archive Date: 08/27/09

DOCKET NO.  06-10 533	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
thoracolumbar spine disability that includes anterior 
compression at T11-T12 and L1 lipping, with degenerative 
changes at L1-L2.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel





INTRODUCTION

The Veteran had active service from August 1988 to December 
1994 and from January 1996 to September 2004.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California.  The case subsequently was transferred 
to the RO in Phoenix, Arizona, and that office forwarded the 
appeal to the Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran seeks an initial increased evaluation for his 
lumbar spine disability.  Although he was afforded his most 
recent VA joints examination in September 2007, the Board 
finds that the examination is inadequate because the examiner 
failed to conducted range of motion testing of the lumbar 
spine.  The examination report reveals that the Veteran was 
only asked to bend forward three to four times with the 
examiner concluding that the objective examination was 
essentially normal.  The duty to assist includes, when 
appropriate, the duty to conduct a thorough and 
contemporaneous examination of the Veteran.  See Green v. 
Derwinski, 1 Vet. App. 121 (1991).  Where the evidence of 
record does not reflect the current state of the Veteran's 
disability, a VA examination must be conducted.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a).  In 
light of the inadequate findings reported on the September 
2007 VA examination report, the Board finds further 
examination is needed to properly evaluate the current 
severity of the Veteran's lumbar spine disability.

During his September 2007 VA examination, the Veteran 
reported that he received chiropractic treatment for his back 
in the past.  Copies of these records should be secured.
Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be asked to 
identify all postservice treatment he 
received for his service-connected low 
back disability.  With his cooperation 
(i.e., submission of signed authorization 
and consent forms), the RO should obtain 
copies of all clinical treatment records 
from the providers he idenitifed, to 
include chiropractic treatment.

2.  The Veteran should be scheduled for a 
VA examination to determine the current 
severity of his service-connected lumbar 
spine disability.  Any appropriate X-rays 
or other studies should be performed and 
the interpretations should be associated 
with the claims file.  

The examiner should describe all current 
manifestations (i.e., orthopedic and 
neurologic) of the service-connected 
lumbar spine disability in detail.  All 
findings necessary to evaluate the 
Veteran's spine disabilities under the 
General Rating Formula for Diseases and 
Injuries of the Spine as well as under the 
Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes 
should be provided.  Range of motion 
findings should be taken with the use of a 
goniometer.  The examiner should state the 
range of motion of the Veteran's lumbar 
spine, in degrees, noting the normal range 
of motion.  The examiner should 
specifically note whether there is 
functional loss due to weakness, 
fatigability, incoordination, pain on 
movements, or when the joint is used 
repeatedly over time.  The examiner should 
specify the point of flexion or extension 
at which pain begins to occur, and the 
point at which motion is impeded due to 
pain.  The examiner should attempt to 
quantify the degree of additional 
impairment, if any, during flare-ups or 
with extended use. The examiner must 
specifically state whether the Veteran's 
complaints and any claimed subjective 
manifestations are in keeping with the 
objectively demonstrated pathology.

2.  Then, the RO should readjudicate the 
Veteran's claim for an initial rating in 
excess of 10 percent for degenerative 
spondylosis of the lumbosacral spine. If 
the determination of this claim remains 
unfavorable to the Veteran, the RO must 
issue a supplemental statement of the case 
and provide him a reasonable period of 
time to respond before this case is 
returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
D. BREDEHORST
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




